Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        DETAILED ACTION	
Allowability indicated in the last office is withdrawn due to new ground of rejection utilizing newly found prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 16, 18, 19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that the instant specification teaches the polyethylene glycol (PEG) recited in claim 12 is a plasticizer in lines 29-31 of page 11 and thus, the recited plasticizer of claim 12 would encompass the PEG absent further limitations.  Thus, it is confusing whether the recite plasticizer would encompass the PEG or one other than the PEG.  In other words, scope of claim 12 would encompass 24-39 wt.% of the PEG as well as 15-25 wt.% of the PEG and 9-14 wt.% of another plasticizer.     
Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Other claims depend from the indefinite claim 12 would be also indefinite

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9-12, 16, 18, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over AU 2009247714 A1 (Nov. 19, 2009) in view of AU 2005297323 A1 (April 27, 2006).
AU’714 teaches films obtained from a plasticizer PVOH composition comprising ELVANOL 51-50, 15 wt.% of glycerin (plasticizer), VISTAMAXX T M 1120 (metallocene catalyzed ethylene/propylene copolymer, see below FUSEBOND of page 17) and a slip additive (Clarity Slip PE MB) in examples 9-10 (upper portion of page 18). 
The Clarity Slip PE MB would meet the recited hydrophobic polymeric component.  
The ELVANOL 51-50 would meet the recited partially-hydrolyzed PVOH of claims 1, 10 and 25 (see claim 3 of AU’714 also) and CELVOL 502 taught in line 16 of page 6 would meet the recited viscosity of claim 24 since they are taught lines 27-28 and 32 of page 10 of the instant specification.
The instant claim 1 further recites PEG and erucamide over AU’714.
AU’714 teaches that the erucamide as one of the slip additives in line 16 from bottom of page 7 and slip additive masterbatch AMPACET TM 10090 comprising the erucamide and LDPE at bottom of page 7.  Thus, utilization of the erucamide or the masterbatch AMPACET TM 10090 in the examples 9-10 would have been obvious.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
AU’714 teaches that polyols as the plasticizer in lower section of page 6
	AU’323 teaches the PEG as a plasticizer in an upper section of page 5 in which an additional PEG would prevent migration of glycerol (i.e., glycerin) to the surface.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the erucamide or the masterbatch AMPACET TM 10090 comprising the erucamide and LDPE in the examples 9-10 of AU’714 since AU’714 teaches such modification and further to utilize the PEG taught by AU’713 in the examples 9-10 of AU’714 in order to prevent migration of glycerol (i.e., glycerin) to the surface since AU’323 teaches such advantage and since AU’714 teaches polyols as the plasticizer and the polyols would encompass the PEG of AU’323 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited melt flow index of claim 1 and flushability of claim 11, the examples 9-10 of AU’714 or above modified composition thereof with AU’323 would be expected to meet the recited melt flow index and flushability inherently since at least AU’714 teaches a composition comprising similar components and amounts thereof.   Although AU’714 teaches the films, the composition would be an injection moldable inherently.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of AU’714.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Further as to amounts of claims 12, 20, 22 and 23, AU’714 teaches the following.
A. 1-30 wt.% of the plasticizer in lines 24-25 of page 7 in claim 10 and at least one plasticizer in claim 1.  The at least one plasticizer would encompass two plasticizers and the plasticizer of claims 1, 12 and 20 would encompass glycerin as evidenced by claims 9 and 20.
B. 3-10 wt.% or 0.1-5 wt.% of the masterbatch comprising 80-99 wt.% of LDPE (i.e., hydrophobic component) in lines 1-7 of page 4.
C. 20-90 wt.% of the water-soluble polymer in claim 10.
Thus, the recited amounts of components would have been obvious modification since AU’714 teaches overlapping ranges.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.

Claims 1, 5, 9-11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AU 2009247714 A1 (Nov. 19, 2009) in view of Downs et al. (US 5,954,683).
Au’714 is discussed in detail above.
The instant claim 1 further recites PEG over AU’714.
Utilization of the PEG as a mold releasing agent for a composition comprising a partially-hydrolyzed PVOH is known as taught by table 6 at col. 6 of Downs et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the erucamide or the masterbatch AMPACET TM 10090 comprising the erucamide and LDPE in the examples 9-10 of AU’714 since AU’714 teaches such modification and further to utilize the PEG taught by Downs et al. in the examples 9-10 of AU’714 in order to yield an easier processing of obtaining a film and since AU’714 teaches polyols as the plasticizer and the polyols would encompass the PEG of Downs et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AU 2009247714 A1 (Nov. 19, 2009) in view of AU 2005297323 A1 (April 27, 2006) as applied to claims 1, 5, 9-12, 16, 18, 20 and 22-26 above, and further in view of Dougherty (US 2008/0167597 A1).
The instant claims further recite poly(dimethyl siloxane)
The ericamide and poly(dimethyl siloxane) are also known as lubricant as taught by Dougherty (lines 3 and 13 of claim 13) and the lubricant would be same as slip additive taught by AU’714.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the poly(dimethyl siloxane) taught by Dougherty in AU’714 and AU’323 thereof since AU’714 teaches employing the slip additive (i.e., lubricant) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AU 2009247714 A1 (Nov. 19, 2009) in view of AU 2005297323 A1 (April 27, 2006) as applied to claims 1, 5, 9-12, 16, 18, 20 and 22-26 above, and further in view of applicant’s admission of the specification.
The instant claim 4 further recites a masterbatch (i.e., polyethylene comprising a colorant).
There would be very limited ways to blend the colorant for a composition of AU’714.
1. Add the colorant as a separate component.
2. Add the colorant in a water-dispersible polymer.
3. Add the colorant to a slip additive (Clarity Slip PE MB, hydrophobic polymer) 
4. Add the colorant to glycerin/plasticizer.
See the following case laws. In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).: Very limited choice is anticipation. Thus, the above option 3 would have been at least obvious.
Also, a masterbatch comprising a polymer and a colorant is known in the art.
The instant specification (i.e., lines 18-19 of page 21) teaches such masterbatch available as a commercial product.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the colorant as a part of the slip additive (Clarity Slip PE MB, hydrophobic polymer) in AU’714 and AU’323 thereof since the instant masterbatch is commercially available and since there would be very limited ways for blending the colorant which is held obvious by a court absent showing otherwise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762